EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
In claim 1,  line 10, “U1 and U2” has been changed to -- (U1), (U2) --;
      line 17, “T1 and T2” has been changed to -- (T1), (T2) --; 
	      line 17, “D1 and D2” has been changed to -- (D1), (D2) --;
	      line 18, “T3” has been changed to -- (T3) --;
	      line 18, “D3” has been changed to -- (D3) --;
  	                  lines 33, 40, 46 and 52, “(S1), (S2)” has been changed to -- (S1), (S2) --;
	      lines 34, 41, 47 and 57, “(C1)” has been changed to -- (C1) --;
     	      lines 35, 43, 49 and 58, “(C2)” has been changed to -- (C2) --;
	      line 61, before “state 4”, “operating” has been deleted.

				Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838